Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-12-00475-CV

                    IN THE INTEREST OF H.G.S. and S.L.S., Children

                     From the 325th District Court, Tarrant County, Texas
                               Trial Court No. 325-387020-05
                       The Honorable Judith G. Wells, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED as to Appellee Ralph W. Summers, III and judgment is RENDERED in favor of
Appellant Renee C. Mark. Costs of this appeal are taxed against Appellee Ralph W. Summers,
III.

       SIGNED October 31, 2013.


                                               _____________________________
                                               Patricia O. Alvarez, Justice